                                                                       140Broadway46thFloor
                                                                       NewYork,NY10005
                                                                       T:212.380.1043
                                                                       F:973.757.1090
                                                                       WALSH.LAW

SelinaM.Ellis
DirectDial:(973)757Ͳ1026
sellis@walsh.law
                                                                          USDC SDNY
                                             June 30, 2021                DOCUMENT
                                                                          ELECTRONICALLY FILED
VIA ECF
                                                                          DOC #:
Honorable Mary Kay Vyskocil, U.S.D.J.
United States District Court
                                                                          DATE FILED: 
Southern District of New York
500 Pearl Street, Room 18C
New York, NY 10007

         Re:      Environment Solutions Associates Group, LLC a/k/a Environmental
                  Solutions Group Associates LLC v. Conopco, Inc. d/b/a Unilever
                  Civil Action No. 1:20-cv-10699 (MKV)

Dear Judge Vyskocil:

       This firm represents Plaintiff Environment Solutions Associates Group, LLC a/k/a
Environmental Solutions Group Associates LLC (“Plaintiff” or “ESG”) in the above-referenced
matter. We write with the consent of Defendant Conopco, Inc. d/b/a Unilever (“Defendant”) to
request a four-week extension of the briefing schedule for Defendant’s Motion to Dismiss the
Second Amended Complaint.

        Pursuant to the current briefing schedule (D.E. 34), Defendant’s Motion is currently due
on or before July 8, 2021, the Opposition is due on or before August 6, 2021, and the Reply is
due on or before August 20, 2021. However, the parties’ counsel have conferred regarding the
current briefing schedule and have agreed, subject to Court’s approval, that the Motion should be
filed on or before August 5, 2021, with the Opposition due on or before September 3, 2021, and
the Reply due on or before September 17, 2021.

        This is the Plaintiff’s first request for an adjournment or extension of time in connection
with Defendant’s Motion to Dismiss the Second Amended Complaint. The requested extension
is not being sought for the purpose of delay, but due to scheduling conflicts of ESG’s counsel.

        If the proposed adjustment to the briefing schedule is acceptable to Your Honor, we
respectfully request this letter be “So Ordered” and entered on the docket. As always, we thank
the Court for its attention to this matter and we are available should Your Honor or Your Honor’s
staff have any questions or need anything further.


                                             Respectfully submitted,

                                             s/Selina M. Ellis

                                             Selina M. Ellis
Honorable Mary Kay Vyskocil, U.S.D.J
June 30, 2021
Page 2



cc: Counsel of Record (via ECF)



SO ORDERED:                               7KHEULHILQJVFKHGXOHIRU
                                          'HIHQGDQW VPRWLRQWRGLVPLVV
                                          LVH[WHQGHGDVVHWIRUWKKHUHLQ
_______________________________
__
_  ______
       __ _______
       __
       ____      _ __
                 __  ___ ___
                           ____
                              __
                               ___
                                 ____
                                   _ __
Hon. Mary
     Mar       Vyskocil,
       a y Kay V ysk       U.S.D.J.
                  s ocil,, U .S.
                              S D.J.

'DWHG-XQH
      1HZ<RUN1<
